Mr. Chief J ustice Breese delivered the opinion of the Court: This was an application to the Superior Court of Chicago, for a judgment on a special assessment warrant for improving a certain portion of Kinzie street in that city. Various objections were taken to the proceedings, by the appellant, all of which were overruled, and a judgment was entered as prayed. To reverse this judgment, the record is brought here by appeal. , It is unnecessary to specify the several objections, as the points involved in them have been settled by prior decisions of this court. Much stress is laid by appellant on the fact, that it does not appear, in so many words, that the Commissioners of Public Works did, in fact, investigate whether there was any real estate which would be specially benefited to the extent of the assessment, over and above the city at large; or, that the common council, when passing the ordinance, had before it any evidence derived from such an. investigation, that there was such property. The word “ investigate,” is not found in the report of the commissioners, but there is found in it a substantial compliance with the ordinance providing for the improvement, and it shows they found and estimated benefits to private property, relatively, to that of the whole city, and assessed such property accordingly. In McAuley v. The City of Chicago, 22 Ill. 563, referred to by appellant, it was held that the law raised a presumption in favor of the regularity of all the proceedings levying the assessment, by requiring the court to render a judgment upon the report of the collector, which, it is not requisite, should refer to,or state any of them, but merely describe the land and state the amount of the assessment against each parcel. It was for the defendant to overcome this presumption, by showing affirmatively that something was omitted or improperly done. i ■ The fourteenth section of chapter 2 of the amended charter, does not require, for the purposes of investigation, that the commissioners of public works should go upon the ground, or streets sought to be improved, and there investigate. Full investigation of a subject, be it moral, political, or philosophical, can generally be better pursued in the closet than in the open air, in crowded streets. Eminent lexicographers define investigation to be, the action or process of searching minutely for truth, facts, or principles; a careful inquiry to find out what is unknown, either in the physical or moral world, and either by observation and experiment, or by argument and discussion. Thus we sneak of the investigations of the phiIpsopher and the mathematician; the investigations of the judge, the moralist, and the divine, and, may we not add, of hoards of commissioners of public works ? It must be presumed, these commissioners, as they were sworn to do, thoroughly investigated this matter in their office, and discussed, fully, the merits of the whole subject, knowing, as they are presumed to have known, all the peculiarities of the locality, and familiar with the subject. The result of their investigation was this report to the common council, accompanied by the required ordinance. All the proceedings subsequent thereto, have been in strict compliance with the charter, and are faultless. It is objected by appellant, that the court excluded testimony offered by him for the purpose of establishing the fact, that certain lots specially benefited by the proposed improvement, were omitted from the assessment, for the illegal reason, that those lots and blocks either had been, or were about to be, assessed for improvements on other streets, and he com5 plains that he was not permitted to show, by evidence, that lots omitted from the assessment, were specially benefited by the improvement, as much ' as other lots that were assessed therefor. As to the first matter of complaint, we are not prepared to say, the reason given for omitting certain lots, that they were to be included in a future assessment for other improvements, was not a good reason for omitting them; at any rate, the improvement in progress was not to depend upon the j udgment of any other persons than the commissioners of the board of public works, and they, in their judgment, sworn to exercise it fairly and honestly, deemed it proper to omit them. And the same may be said of the remaining matter of complaint. The commissioners were the sole judges in the premises. On their oaths they have reported that the lots assessed were specially benefited by the proposed improvement, and their judgment must stand unless impeached for fraud. On this branch of the case, we refer to Elliott v. The City of Chicago, post, and City of Chicago v. Burtice, 24 Ill. 489. It is also complained by appellant, that certain questions were propounded to A. H. Burley, one of the commissioners, which the court disallowed, and we think properly. The scope and object of the interrogatories, was to impeach" the return of the commissioners, and to show they violated the oaths they had taken before making the assessment. These commissioners were acting in a quasi judicial capacity, as they were required to investigate, deliberate, and decide upon the question before them, and it is unprecedented, that persons in such a situation can be. called on, in any tribunal, to inculpate themselves, or show reasons for their action, or stultify themselves. The remaining point is, that the court allowed one per cent, per month as damages. "We see no error in this, as it conforms to the rule in Scammon's case, 44 Ill. 269. There being no error in the record, the judgment must be affirmed. Judgment affirmed.